Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 12/1/2020 preliminary amendment.
Claim 17 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “and comprising a head portion formed at an end thereof” (lines 2-3) renders the claim indefinite as it is unclear what previously recited claim element “comprises a head portion formed at an end thereof”.  For examination purposes it is assumed that the “push pin” (claim 1, line 2) comprises a head portion formed at an end thereof.
Further regarding claim 1, the recitation “and comprising a through hole” (line 4) renders the claim indefinite as it is unclear what previously recited claim element “comprises a through hole formed”.  For examination purposes it is assumed that the “bracket” (claim 1, line 4) comprises a through hole.
Regarding claim 2, the recitation “and a connection portion connecting the push portion and the head portion” (lines 2-3) renders the claim indefinite as it is unclear what previously recited claim element has “connection portion connecting the push portion and the head portion”.  For examination purposes it is assumed that the “push pin” (claim 1, line 2) comprises a connection portion connecting the push portion and the head portion.
Regarding claim 5, the recitation “an end portion of the head portion” (lines 2-3) renders the claim indefinite.  It is unclear if the “end portion of the head portion” (claim 5, lines 2-3) is referring to the “end [of the push pin]” (claim 1, lines 2-3).  Specifically, since the push pin comprises a head portion (claim 1), a push portion (claim 2), and a connection portion (claim 2) it is unclear how the “end portion of the head portion” (claim 5, lines 2-3) is related to the “end [of the push pin]” (claim 1, lines 2-3).
Regarding claim 11, the recitation “where the accommodating hole is formed in a cross shape and comprises a first accommodating hole formed in a shape corresponding to the head portion” (emphasis added) (lines 2-3) renders the claim indefinite.  Since the claims previously set forth that the “head portion is formed in a straight bar shape” (claim 9, line 2) it is unclear if the head portion and the accommodating hole have “cross shape” or straight bar shape”.
Further regarding claim 11, the recitation “the accommodating hole is formed in a cross shape and comprises a first accommodating hole formed in a shape corresponding to the head portion and having a size larger than that of the head portion, and a second accommodating hole disposed perpendicular to the first accommodating hole” (lines 2-5) renders the claim indefinite as it is unclear what previously recited claim element has “a size larger than that of the head portion”, and what claim element has “a second accommodating hole disposed perpendicular to the first accommodating hole”.  For examination purposes it is assumed that the first accommodating hole has a size larger than that of the head portion, and that the accommodating hole further includes second accommodating hole disposed perpendicular to the first accommodating hole.
Regarding claim 12, the recitation “the outside of the PCB” (line 3) lacks antecedent basis.
Regarding claim 16, the recitation “and comprising a head portion configured to be elastically deformable” (lines 2-3) renders the claim indefinite as it is unclear what previously recited claim element “comprises a head portion”.  For examination purposes it is assumed that the “push pin” (claim 16, line 2) comprises a head portion, a push portion, and a connection portion.
Further regarding claim 16, the recitation “and comprising a through hole” (line 7) renders the claim indefinite as it is unclear what previously recited claim element “comprises a through hole formed”.  For examination purposes it is assumed that the “bracket” (claim 18, line 7) comprises a through hole.
Regarding claim 18, the recitation “and comprising a head portion” (lines 2-3) renders the claim indefinite as it is unclear what previously recited claim element “comprises a head portion”.  For examination purposes it is assumed that the “push pin” (claim 18, line 2) comprises a head portion, a push portion, and a connection portion.
Further regarding claim 18, the recitation “and comprising a through hole” (line 4) renders the claim indefinite as it is unclear what previously recited claim element “comprises a through hole formed”.  For examination purposes it is assumed that the “bracket” (claim 18, line 4) comprises a through hole.
Further regarding claim 18, the recitation “and having a shape corresponding to the head portion” (line 5) renders the claim indefinite as it is unclear what previously recited claim element has “shape corresponding to the head portion”.  For examination purposes it is assumed that the “through hole” (claim 18, line 4) has a shape corresponding to the head portion.
Regarding claim 18, the recitation “and formed in a cross shape” (line 8) renders the claim indefinite as it is unclear what previously recited claim element is “formed in a cross shape”.  For examination purposes it is assumed that the “accommodating hole” (claim 18, line 7) is formed in a cross shape.
Regarding claim 18, the recitation “an accommodating hole included in the PCB to accommodate the head portion therein and formed in a cross shape, the accommodating hole comprising a first accommodating hole formed in a shape corresponding to the head portion” (emphasis added) (lines 7-9) renders the claim indefinite.  Since the claims previously set forth that the “head portion is formed in a straight bar shape” (claim 18, line 3) it is unclear if the head portion and the accommodating hole have “cross shape” or straight bar shape”.
Further regarding claim 18, the recitation “an accommodating hole included in the PCB to accommodate the head portion therein and formed in a cross shape, the accommodating hole comprising a first accommodating hole formed in a shape corresponding to the head portion and having a size larger than that of the head portion, and a second accommodating hole disposed perpendicular to the first accommodating hole” (lines 7-11) renders the claim indefinite as it is unclear what previously recited claim element has “a size larger than that of the head portion”, and what claim element has “a second accommodating hole disposed perpendicular to the first accommodating hole”.  For examination purposes it is assumed that the first accommodating hole has a size larger than that of the head portion, and that the accommodating hole further includes second accommodating hole disposed perpendicular to the first accommodating hole.
Regarding claim 19, the recitation “where the head portion is configured to penetrate the through hole in response to receiving an external force by” (4-5) renders the claim indefinite.  it is unclear what claim element receives the external force.  For examination purposes it is assumed that the push portion receives the external force.
Claims 3, 4, 6-10, 13-15, and 20 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2014/0016272), and further in view of Stotz (US 2013/0189049).
Regarding claim 1, Chiang et al. (Figure 3 embodiment) discloses a heat sink fastening structure comprising:
A push pin (13) to fasten a heat sink (11) to a printed circuit board (PCB) (21) (Figures 3A-3C), the push pin comprising a head portion formed at an end thereof (Annotated Figure 3C),
A bracket (231) mounted on the PCB (Figures 3A-3C), the bracket comprising a through hole (23) formed at a central portion thereof to allow the head portion to penetrate (Figures 3A-3C), and
An accommodating hole included in the PCB to accommodate the head portion therein (Figures 3A-3C: The bracket is positioned within an accommodating hole of the PCB, the accommodating hole of the PCB being concentric with the through hole of the bracket, the head portion passing there through),
While Chiang et al. discloses that the head portion is configured to penetrate the through hole to thereby be fixed to the bracket (Figures 3A-3C), Chiang et al. does not explicitly teach or disclose the head portion as thereafter accommodated in the accommodating hole to thereby be fixed to the bracket.
Stotz teaches a heat sink fastening structure, comprising: a pin (13) to fasten a heat sink (11) to a printed circuit board (PCB) (27) (Figures 1-2), the pin comprising a head portion (23) formed at an end thereof (Figures 1-2), a bracket (31) mounted on the PCB (Figures 1-2), the bracket comprising a through hole (33, 37) formed at a central portion thereof to allow the head portion to penetrate (Figures 1-2), and an accommodating hole included in the PCB to accommodate the head portion therein (Figures 1-2: The bracket is positioned within an accommodating hole of the PCB, the accommodating hole of the PCB being concentric with the through hole of the bracket, the head portion passing there through), and where the head portion is configured to penetrate the through hole and thereafter be accommodated in the accommodating hole to thereby be fixed to the bracket (Figures 1-2).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the head portion as disclosed by Chiang et al. to be accommodated within an accommodating hole as taught by Stotz to minimize a possibility damaging elements of a computer during installation or removal of a heat sink by positioning the head portion of a pin within an aperture of a PCB (e.g. minimizing vertical footprint of a heat sink fastening structure).

    PNG
    media_image1.png
    404
    473
    media_image1.png
    Greyscale

Regarding claim 2, Chiang et al. discloses a heat sink fastening structure as discussed above,
Where the push pin further comprises a push portion formed an other end of the push pin (Annotated Figure 3C), and a connection portion connecting the push portion and the head portion (Annotated Figure 3C),
Where the head portion is configured to penetrate the through hole in response to receiving an external force by the push portion (Figures 3A-3C and Paragraph 33), and
Where the heat sink fastening structure further comprises an elastic member (Annotated Figure 3C) disposed between the push portion and the heat sink to support fastening of the heat sink to the PCB (Figures 3A-3C and Paragraph 33).
Regarding claim 3, Chiang et al. discloses a heat sink fastening structure as discussed above.  However, Chiang et al. does not teach or disclose the accommodating hole as having a size larger than a size of the head portion to accommodate the head portion therein.
Stotz teaches a heat sink fastening structure, comprising: a pin (13) to fasten a heat sink (11) to a printed circuit board (PCB) (27) (Figures 1-2), the pin comprising a head portion (23) formed at an end thereof (Figures 1-2), a bracket (31) mounted on the PCB (Figures 1-2), the bracket comprising a through hole (33, 37) formed at a central portion thereof to allow the head portion to penetrate (Figures 1-2), and an accommodating hole included in the PCB to accommodate the head portion therein (Figures 1-2: The bracket is positioned within an accommodating hole of the PCB, the accommodating hole of the PCB being concentric with the through hole of the bracket, the head portion passing there through), where the head portion is configured to penetrate the through hole and thereafter be accommodated in the accommodating hole to thereby be fixed to the bracket (Figures 1-2), and where the accommodating hole has a size larger than a size of the head portion to accommodate the head portion therein (Figures 1-2).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the hole and head portion as disclosed by Chiang et al. with relative size as taught by Stotz to minimize a possibility damaging elements of a computer during installation or removal of a heat sink by positioning the head portion of a pin within an aperture of a PCB (e.g. minimizing vertical footprint of a heat sink fastening structure).
Note: A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claim 4, Chiang et al. discloses a heat sink fastening structure as discussed above, where the head portion is configured to be elastically deformable so that the head portion is deformed when penetrating the through hole (Figures 3A-3C and Paragraph 33).
Regarding claim 5, Chiang et al. discloses a heat sink fastening structure as discussed above, where in response to receiving the external force by the push portion, an end portion of the head portion is configured to be inserted into the through hole while the elastic member is compressed (Figures 3A-3C and Paragraph 33), and the head portion inserted into the through hole is configured to penetrate the through hole by being elastically deformed to a shape passable through the through hole (Figures 3A-3C and Paragraph 33).
Regarding claim 6, Chiang et al. discloses a heat sink fastening structure as discussed above, where the elastically deformed head portion passed through the through hole is configured to return to an original shape (Figures 3A-3C and Paragraph 33), and the end portion of the head portion penetrated the accommodating hole is exposed to an outside of the PCB (Figures 3A-3C and Paragraph 33).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “the elastically deformed head portion passed through the through hole is configured to return to an original shape” constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 7, Chiang et al. discloses a heat sink fastening structure as discussed above, where when the end portion of the head portion penetrated the accommodating hole is exposed to the outside of the PCB the external force applied to the push portion is released (Figures 3A-3C and Paragraph 33C).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “when the end portion of the head portion penetrated the accommodating hole is exposed to the outside of the PCB the external force applied to the push portion is released” constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 8, Chiang et al. discloses a heat sink fastening structure as discussed above, where when the external force applied to the push portion is released, the push portion moves in a direction opposite to a direction in which the external force is applied to the push portion, together with the head portion by an elastic force of the compressed elastic member to fix the head portion to the bracket (Figures 3A-3C and Paragraph 33).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “when the external force applied to the push portion is released, the push portion moves in a direction opposite to a direction in which the external force is applied to the push portion” constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 16, Chiang et al. (Figure 3 embodiment) discloses a heat sink fastening structure comprising:
A push pin (13) to fasten a heat sink (11) to a printed circuit board (PCB) (21), the push pin comprising a head portion (Annotated Figure 3C) configured to be elastically deformable (Figures 3A-3C and Paragraph 33), a push portion (Annotated Figure 3C), and a connection portion connecting the push portion and the head portion (Annotated Figure 3C),
An elastic member disposed between the head portion and the heat sink to support fastening of the heat sink to the PCB (Annotated Figure 3C),
A bracket (231) mounted on the PCB (Figures 3A-3C), the bracket comprising a through hole (23) formed at a central portion thereof to allow the head portion to penetrate (Figures 3A-3C), and
An accommodating hole included in the PCB to accommodate the head portion therein (Figures 3A-3C: The bracket is positioned within an accommodating hole of the PCB, the accommodating hole of the PCB being concentric with the through hole of the bracket, the head portion passing there through), where the head portion is configured to penetrate the through hole in response to receiving an external force by the push portion (Figures 3A-3C and Paragraph 33).
While Chiang et al. discloses that the head portion is configured to penetrate the through hole by being elastically deformed to a shape passable through the through hole and thereafter the elastically deformed head portion is configured to return to an original size to thereby be fixed to the bracket (Figures 3A-3C and Paragraph 33), Chiang et al. does not explicitly teach or disclose that the head portion is configured to be accommodated in the accommodated hole.
Stotz teaches a heat sink fastening structure, comprising: a pin (13) to fasten a heat sink (11) to a printed circuit board (PCB) (27) (Figures 1-2), the pin comprising a head portion (23) formed at an end thereof (Figures 1-2), a bracket (31) mounted on the PCB (Figures 1-2), the bracket comprising a through hole (33, 37) formed at a central portion thereof to allow the head portion to penetrate (Figures 1-2), and an accommodating hole included in the PCB to accommodate the head portion therein (Figures 1-2: The bracket is positioned within an accommodating hole of the PCB, the accommodating hole of the PCB being concentric with the through hole of the bracket, the head portion passing there through), and where the head portion is configured to penetrate the through hole and thereafter be accommodated in the accommodating hole to thereby be fixed to the bracket (Figures 1-2).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the head portion as disclosed by Chiang et al. to be accommodated within an accommodating hole as taught by Stotz to minimize a possibility damaging elements of a computer during installation or removal of a heat sink by positioning the head portion of a pin within an aperture of a PCB (e.g. minimizing vertical footprint of a heat sink fastening structure).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “the head portion is configured to penetrate the through hole by being elastically deformed to a shape passable through the through hole and thereafter the elastically deformed head portion is configured to return to an original size” constitutes a functional limitation, there being no differentiating structure recited.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2014/0016272) and Stotz (US 2013/0189049), and further in view of Lee et al. (US 6,392,889).
Regarding claims 9 and 10, Chiang et al. discloses a heat sink fastening structure as discussed above.  However, Chiang et al. does not teach or disclose the head portion is formed in a straight bar shape.
Lee et al. teaches a heat sink fastening structure, comprising: a pin (52) to fasten a heat sink (14) to a printed circuit board (PCB) (30) (Figures 1-4), the pin comprising a head portion (522) at an end thereof (Figure 2), a bracket (40) mounted on the PCB (Figures 1-4), the bracket comprising a through hole (42) to allow the head portion to penetrate (Figures 1-4), and an accommodating hole (32) included in the PCB to accommodate the head portion therein (Figures 1-4), where (claim 9) the head portion is formed in a straight bar shape (Figure 2), and where (claim 10) the through hole is formed in a shape corresponding to the head portion to allow the head portion to penetrate (Figures 1-4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the head portion (and corresponding holes) as disclosed by Chiang et al. with a shape (and size) as taught by Lee et al. to minimize a possibility of damaging a PCB when inserting a pin of a heat sink fastening structure by configuring the pin (and corresponding holes) to retain a heat sink to a PCB by insertion then rotation of the pin as opposed to relying on elastic deformation of the pin (Col. 2, lines 37-54 and Col. 3, lines 14-30 of Lee et al.).
Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2014/0016272), Stotz (US 2013/0189049), and Lee et al. (US 6,392,889), and further in view of Chen et al. (US 2010/0053904).
Regarding claims 11, 12, 13, and 14, Chiang et al. discloses a heat sink fastening structure as discussed above, where (claim 12) in response to receiving the external force by the push portion (Figures 3A-3C and Paragraph 33), the head portion is exposed to an outside of the PCB by penetrating the through hole and the first accommodating hole while the elastic member is compressed (3A-3C and Paragraph 33), and where (claim 14) together with the head portion by an elastic force of the compressed elastic member to fix the head portion to the bracket (Figures 3A-3C and Paragraph 33).  However, Chiang et al. does not teach or disclose the accommodating hole is formed in a cross shape.
Chen et al. teaches a heat sink fastening structure, comprising at least: a pin (100) to fasten a heat sink (200) to a printed circuit board (PCB) (300) (Figures 1-4), the pin comprising a head portion (116) formed at an end thereof (Figure 2), and an accommodating hole (310) included in the PCB to accommodate the head portion therein (Figures 1-5), where (claim 11) the accommodating hole is formed in a cross shape (Figure 1), where the accommodating hole comprises a first accommodating hole (3102) formed in a shape corresponding to the head portion (Figures 1-5 and Paragraph 19), where the first accommodating hole has a size larger than that of the head portion (Figures 1-5 and Paragraph 19), and where a second accommodating hole (3104) is disposed perpendicular to the first accommodating hole (Figure 2), where (claim 13) when the head portion penetrates the first accommodating hole to be exposed to the outside of the PCB, the push pin is configured to be rotated by 90 degrees to allow the head portion to pass through the second accommodating hole (Figures 1-5 and Paragraph 19: Portions of the head portion are disposed within the second accommodating hole), and where (claim 14) when the push pin is rotated by 90 degrees and the external force applied to the push portion is released, the push portion moves in a direction opposite to a direction in which the external force is applied to the push portion (Figures 1-5 and Paragraph 19).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the head portion (and corresponding through hole) as disclosed by Chiang et al. with a shape (and size) as taught by Cheng et al. to minimize a possibility of damaging a PCB when inserting a retaining pin by configuring the pin (and corresponding through hole) to retain a heat sink to a PCB by insertion and rotation of a pin head as opposed to relying on elastic deformation of the pin head (Paragraph 19 of Cheng et al.).
Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where in response to receiving the external force by the push portion, the head portion is exposed to the outside of the PCB by penetrating the through hole and the first accommodating hole while the elastic member is compressed” (claim 12) and “the push portion moves in a direction opposite to a direction in which the external force is applied to the push portion, together with the head portion by an elastic force of the compressed elastic member to fix the head portion to the bracket” (claim 14) constitute functional limitations, there being no differentiating structure recited.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2014/0016272) and Stotz (US 2013/0189049), and further in view of Nie et al. (US 2011/0157831).
Regarding claim 15, Chiang et al. discloses a heat sink fastening structure as discussed above.  However, Chiang et al. does not teach or disclose the bracket as comprising a plurality of fixing portions and the PCB comprises a plurality of corresponding fixing holes.
Nie et al. teaches a heat sink fastening structure, comprising at least: a pin (18) to fasten a heat sink (40) to an element (10) (Figures 1-4), a bracket (16) mounted on the element (Figures 1-4), the bracket comprising a through hole formed at a central portion thereof to allow the pin to penetrate (Figures 1-4), and an accommodating hole included in the element to accommodate the pin therein (Figures 1-4: The bracket is positioned within an accommodating hole of the element, the accommodating hole of the element being concentric with the through hole of the bracket), where the bracket further comprises a plurality of fixing portions (161) and the element comprises a plurality of fixing holes into which the plurality of fixing portions is inserted and fixed (Figure 4 and Paragraph 17: The element comprises holes that engage the respective fixing portions of the bracket).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the bracket and PCB as disclosed by Chiang et al. with corresponding fixing portions and holes as taught by Nie et al. to improve heat sink fastening structure safety and reliability by preventing unwanted rotation of a bracket (Paragraph 17 of Nie et al.).

Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2014/0016272), and further in view of Chen et al. (US 2010/0053904).
Regarding claims 18, 19, and 20, Chiang et al. (Figure 3 embodiment) discloses a heat sink fastening structure comprising:
A push pin (13) to fasten a heat sink (11) to a printed circuit board (PCB) (21), and comprising a head portion (Annotated Figure 3C),
A bracket (231) mounted on the PCB (Figures 3A-3C), the bracket comprising a through hole (23) formed at a central portion thereof and having a shape corresponding to the head portion to allow the head portion to penetrate (Figures 3A-3C), and
An accommodating hole included in the PCB to accommodate the head portion therein (Figures 3A-3C: The bracket is positioned within an accommodating hole of the PCB, the accommodating hole of the PCB being concentric with the through hole of the bracket, the head portion passing there through).  However, Chiang et al. does not teach or disclose the push pin as having a straight bar shape that is received within a cross shape accommodating hole.
Chen et al. teaches a heat sink fastening structure, comprising at least: a push pin (100) to fasten a heat sink (200) to a printed circuit board (PCB) (300) (Figures 1-4), the push pin comprising a head portion (116) formed in a straight bar shape (Figure 2: portion 1164 of the head portion is in the form of a straight bar), and an accommodating hole (310) included in the PCB to accommodate the head portion therein (Figures 1-5), the accommodating hole formed in a cross shape (Figures 1-5), the accommodating hole comprising a first accommodating hole (3102) formed in a shape corresponding to the head portion (Figures 1-5 and Paragraph 19) and having a size larger than that of the head portion (Figures 1-5 and Paragraph 19), and a second accommodating hole (3104) disposed perpendicular to the first accommodating hole (Figures 1-5 and Paragraph 19), where when the head portion is configured to penetrate the through hole and the first accommodating hole (Figures 1-5 and Paragraph 19), and thereafter being fixed to the bracket by rotating the push pin by 90 degrees to allow the head portion to pass through the second accommodating hole but not to pass through the through hole (Figures 1-5 and Paragraph 19), where (claim 19) the push pin further comprises a push portion (112), a connection portion (1148) and the head portion (116), where the head portion is configured to penetrate the through hole in response to receiving an external force by [the push portion] (Figures 1-5 and Paragraph 19), and where the heat sink fastening structure further comprises an elastic member (120) disposed between the head portion and the heat sink to support fastening of the heat sink to the PCB (Figures 1-5 and Paragraph 19), and where (claim 20) when the external force is applied to the push portion the head portion moves to penetrate the through hole and the first accommodating hole while the elastic member is compressed (Figures 1-5 and Paragraph 19), and when the push pin is rotated by 90 degrees and then the external force applied to the push portion is released the head portion is fixed to the bracket by being moved to be accommodated in the second accommodating hole by an elastic force of the compressed elastic member (Figures 1-5 and Paragraph 19: Portions of the head portion are disposed within the second accommodating hole).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the head portion (and corresponding through hole) as disclosed by Chiang et al. with a shape (and size) as taught by Cheng et al. to minimize a possibility of damaging a PCB when inserting a retaining pin by configuring the pin (and corresponding through hole) to retain a heat sink to a PCB by insertion and rotation of a pin head as opposed to relying on elastic deformation of the pin head (Paragraph 19 of Cheng et al.).
Chiang et al. further discloses (claim 19) a that the push pin further comprises a push portion, a connection portion connecting the push portion and the head portion (Annotated Figure 3C),
Where the head portion is configured to penetrate the through hole in response to receiving an external force by [the push portion] (Figures 3A-3C and Paragraph 33), and
Where the heat sink fastening structure further comprises an elastic member (Annotated Figure 3C) disposed between the head portion and the heat sink to support fastening of the heat sink to the PCB (Annotated Figure 3C).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where when the head portion is configured to penetrate the through hole and the first accommodating hole, and thereafter being fixed to the bracket by rotating the push pin by 90 degrees to allow the head portion to pass through the second accommodating hole but not to pass through the through hole” (claim 18) constitutes a functional limitation, there being no differentiating structure recited.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “where when the external force is applied to the push portion, the head portion moves to penetrate the through hole and the first accommodating hole while the elastic member is compressed” (claim 20) and “when the push pin is rotated by 90 degrees and then the external force applied to the push portion is released, the head portion is fixed to the bracket by being moved to be accommodated in the second accommodating hole by an elastic force of the compressed elastic member” (claim 20) constitute functional limitations, there being no differentiating structure recited.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2005/0067178 discloses a heat sink fastening structure.
US 2004/0238947 discloses a heat sink fastening structure.
US 6,331,937 discloses a heat sink fastening structure.
US 2008/0284005 discloses a heat sink fastening structure.
US 2011/0103023 discloses a heat sink fastening structure.
US 2020/0273774 discloses a heat sink fastening structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763